Fourth Court of Appeals
                                    San Antonio, Texas

                                           August 10, 2015

                                         No. 04-15-00461-CV

            ESTATE OF WILLIAM HENRY MATTHEWS, III, DECEASED,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2415
                                 Kelly Cross, Judge Presiding

                                           ORDER
       The District Clerk’s extension of time to file the Clerk’s Record is this date NOTED.
Time is extended to August 14, 2015.

                                                              PER CURIAM

ATTESTED TO:        ____________________________
                    KEITH E. HOTTLE
                    CLERK OF COURT



         County Clerk, Gerard Rickhoff                Charles Riley
         Bexar County Courthouse                      Riley & Riley
         100 Dolorosa                                 320 Lexington Ave
         San Antonio, TX 78205                        San Antonio, TX 78215-1913

         Raymond K. Leach                             Gordon Wayne Slade Jr.
         Law Offices of Ray Leach                     The Slade Law Firm PC
         111 W Olmos Dr                               310 W Sunset
         San Antonio, TX 78212-1955                   San Antonio, TX 78209